UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On August 4, 2011, with an effective date of July 1, 2011, SecureAlert, Inc., a Utah corporation (the “Company”), entered into an agreement (the “Agreement”) with Borinquen Container Corp., a corporation organized under the laws of the Commonwealth of Puerto Rico (“Borinquen”) and Borinquen’s wholly-owned subsidiary, International Surveillance Services Corporation and its subsidiary, International Surveillance Services of Brazil, collectively (“ISS”).The significant terms of the Agreement were previously reported by the Company on August 10, 2011 in the Current Report on Form 8-K filed on that date. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2011 is presented as if the acquisition of ISS had occurred on June 30, 2011. The unaudited pro forma condensed consolidated financial statements of operations are presented as if the acquisition of ISS had occurred on October 1, 2010 for the nine months ended June 30, 2011 and October 1, 2009 for the year ended September 30, 2010. The pro forma condensed consolidated financial statements were based on the historical financial statements of the Company and ISS. Certain amounts from ISS’s historical consolidated financial statements have been reclassified to conform to the Company’s presentation. The unaudited pro forma condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The unaudited pro forma condensed consolidated financial statements should be read along with the Company’s Annual Report on Form 10-K for the year ended September 30, 2010 and Quarterly Report on Form 10-Q for the quarter and nine months ended June 30, 2011. The pro forma adjustments presented are based on certain estimates and assumptions in accordance with the Company’s accounting policies. The Company’s management believes that its assumptions provide a reasonable basis for presenting all of the significant effects of the transactions contemplated and that the pro forma adjustments give appropriate effect to these assumptions and are properly applied in the unaudited pro forma condensed consolidated financial statements. The unaudited condensed consolidated financial statements do not reflect the impacts of any potential operating efficiencies, savings from expected synergies, or costs to integrate the operations. The unaudited pro forma condensed consolidated financial statements are presented for informational purposes only and are not necessarily indicative of the financial position or the results of operations of the combined company had the acquisition been completed as of the indicated dates or of the results that may be achieved in the future. 1 SECUREALERT, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2011 Historical (unaudited) Assets SecureAlert, Inc. ISS Pro Forma Adjustments Pro Forma Combined Current assets: Cash $ $ $ ) (a) $ Accounts receivable, net - Notes receivable, current portion - - Prepaid expenses and other - ) (b) Inventory, net - - Total current assets ) Property and equipment, net - - Monitoring equipment, net - - Notes receivable, net of current portion - - Goodwill - - Intangible assets, net - (c) Other assets - - Total assets $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ $
